United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-323
Issued: May 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2012 appellant, through her attorney, filed a timely appeal of an
August 16, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from the date of OWCP’s last merit decision on September 8,
2011, to the filing of this appeal on November 26, 2012, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal counsel contends that appellant is entitled to a merit review as he submitted a
December 9, 2011 report from Dr. Arthur Becan, an orthopedic surgeon, which constitutes
relevant and pertinent new evidence not previously considered by OWCP.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 41-year-old letter carrier, sustained a left knee
contusion and lateral meniscus tear in the performance of duty on September 19, 2009. It paid
her appropriate wage-loss and medical compensation benefits.
By decision dated February 9, 2011, OWCP terminated appellant’s wage-loss benefits
effective that same day.
By decision dated March 23, 2011, OWCP terminated appellant’s medical benefits
effective that same day.
On March 28, 2011 appellant, through her attorney, requested a hearing which was held
before an OWCP hearing representative on June 22, 2011.
By decision dated September 8, 2011, OWCP’s hearing representative affirmed the
February 9 and March 23, 2011 termination decisions on the basis that the evidence of record
failed to establish that appellant continued to suffer injury-related residuals. Thus, the hearing
representative determined that appellant was not entitled to compensation.
On May 22, 2012 appellant, through her attorney, requested reconsideration and
submitted a report from Dr. Becan dated December 9, 2011 who reviewed appellant’s medical
records and history, conducted a physical examination and determined that appellant had a three
percent permanent impairment of the left lower extremity. She also filed a claim for a schedule
award.
By decision dated August 16, 2012, OWCP denied appellant’s request for reconsideration
of the merits finding that she did not submit pertinent new and relevant evidence and did not
show that OWCP erroneously applied or interpreted a point of law not previously considered by
OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.2 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
2

Id. Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

2

pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
In support of her May 22, 2012 reconsideration request, appellant submitted a new
medical report dated December 9, 2011 from Dr. Becan who reviewed appellant’s medical
records and history, conducted a physical examination and determined that appellant had a three
percent permanent impairment of the left lower extremity. Dr. Becan’s opinion directly
addressed the grounds upon which OWCP denied appellant’s claim as it addressed the issue of
whether appellant continued to have disabling residuals due to her accepted employment injuries.
For these reasons, the Board finds that Dr. Becan’s December 9, 2011 report constituted relevant
and pertinent new evidence not previously considered by OWCP. As it meets one of the
standards for obtaining a merit review of his case, the Board finds that OWCP improperly denied
appellant’s request. Appellant is entitled to a merit review.
The Board will remand the case for a merit review. After such further development of
the evidence as might be necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that OWCP failed to reopen appellant’s case for further reconsideration
of the merits pursuant to 5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2012 decision of the Office of
Workers’ Compensation Programs is remanded to OWCP for further action consistent with this
decision of the Board.
Issued: May 10, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

